Opinion by
Cline, J.
The record showed that the merchandise was imported from London but that the Union of Soviet Socialist Republics is the country of origin; that the bristles are not capable of being marked but that the cases were marked “Made in Russia” when imported, and the collector required that they be marked “U. S. S. R. Russia” before it was released. The defendant cited Abstract 42579. Following Williams v. United States (26 C. C. P. A. 210, C. A. D. 19), wherein the merchandise was marked “Packed in Russia,” the merchandise in question was held legally marked when imported. The protest was therefore sustained.